Name: Commission Regulation (EEC) No 1109/89 of 27 April 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 116/48 Official Journal of the European Communities 28 . 4. 89 COMMISSION REGULATION (EEC) No 1109/89 of 27 April 1989 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced to take account of indicative prices for the 1989/1990 marketing year and the application of the system of maximum guaranteed quantities, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 957/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 f) are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 28 April 1989 to take into account the prices and connected measures, for the 1989/90 marketing year, and the application of the system of maximum guaranteed quantities . Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 682/89 f), as last amended by Regulation (EEC) No 1034/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 682/89 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto : Whereas, in the absence of the target price for the 1989/90 marketing year for colza, rape and sunflower seed, the abatement of the subsidy from the system of (') OJ No 172, 30. 9 . 1966, p. 3025/66. Article 2 This Regulation shall enter into force on 28 April 1989 .(2) OJ No L 197, 26. 7. 1988, p. 1 .(3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 102, 14. 4, 1989, p. 26 . Ã  OJ No L 167, 25. 7. 1972, p. 9. (6) OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 73 , 17 . 3 . 1989, p. 32. (8) OJ No L 110, 21 . 4. 1989, p. 31 . (') OJ No L 266, 28 . 9 . 1983, p. 1 . ( 10) OJ No L 53, 1 . 3 . 1986, p. 47 . ") OJ No L 183, 3 . 7. 1987, p. 18 . 28 . 4. 89 Official Journal of the European Communities No L 116/49 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 April 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period TV) 4th period  8 (') 5th period 9 (') 1 . Gross aids (ECU):  Spain 0,580 0,580 0,580 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,405 20,422 20,901 16,275 15,395 14,934 2. Final aids : \ \ \ (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 48,57 , 48,62 49,74 38,82 36,76 35,88  Netherlands (Fl) 54,20 54,24 55,51 42^3 40,61 39,59  BLEU (Bfrs/Lfrs) 985,29 986,12 1 009,24 785,87 743,38 721,12  France (FF) = 149,45 149,50 153,27 122,22 115,31 111,69  Denmark (Dkr) 178,66 178,79 183,06 145,34 137,48 133,36  Ireland ( £ Irl) 16,622 16,628 17,046 13,603 12,834 12,431  United Kingdom ( £) 12,676 12,672 13,022 10,818 10,174 9,740  Italy (Lit) 32 020 32 029 32 782 26 455 24 948 23 801  Greece (Dr) 2 348,31 2 321,50 2 388,39 2 462,40 2 284,32 2 096,32 (b) Seed harvested in Spain and processed :  in Spain (Pta) 89,44 89,44 89,44 178,89 178,89 178,89  in another Member State (Pta) 3 233,56 3 238,94 3 302,96 2 626,13 2 498,55 2 397,79 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 404,87 4 406,96 4 483,83 3 754,72 3 584,37 3 443,30 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and the application of the system of maximum guaranteed quantities. No L 116/50 Official Journal of the European Communities 28 . 4 . 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) I Current 1st period 2nd period 3rd period 4th period 5th period \ 4 5 6 7 (') 8 0 9 (') 1 . Gross aids (ECU) :  Spain 3,080 3,080 3,080 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 22,905 22,922 23,401 18,775 17,895 17,434 2. Final aids : (a) Seed harvested and processed in : l  Federal Republic of Germany (DM) 54,48 54,52 55,64 44,73 42,67 41,78  Netherlands (Fl) 60,81 60,86 62,12 49,53 47,20 46,19  BLEU (Bfrs/Lfrs) 1 106,01 1 106,83 1 129,96 906,59 864,09 841,83  France (FF) 168,41 168,47 172,23 141,46 134,55 130,93  Denmark (Dkr) 200,77 200,89 205,17 167,66 159,80 155,69  Ireland ( £ Irl) 18,731 18,737 19,156 15,745 14,976 14,573  United Kingdom ( £) 14,364 14,360 14,710 12,571 11,928 11,493  Italy (Lit) 36 107 36 116 36 870 30 637 29 131 27 983  Greece (Dr) 2 738,36 2 711,55 2 778,44 2 910,86 2 732,79 2 544,79 (b) Seed harvested in Spain and processed :  in Spain (Pta) 474,98 474,98 474,98 561,13 561,13 561,13  in another Member State (Pta) 3 619,09 3 624,48 3 688,50 3 008,37 2 880,79 2 780,03 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 470,02 4 874,89 470,02 4 876,98 470,02 4 953,85 480,01 4 234,72 480,01 4 064,38 480,01 3 923,30 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and the application of the system of maximum guaranteed quantities. 28 . 4. 89 Official Journal of the European Communities No L 116/51 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 ( «) 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 5,170 0,000 23,172 5,170 0,000 23,380 5,170 0,000 23,505 5,170 0,000 23,547 6,890 0,000 18,796 2. Final aids : Il (a) Seed harvested and processed in (2) : l l I  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 55,16 61,54 1 118,90 169,79 202,91 18,885 14,412 36 382 2 679,12 55,65 62,09 1 128,95 171,33 204,74 19,056 14,544 36 712 2 685,81 55,94 62,42 1 134,98 172,32 205,86 19,165 14,635 36 854 2 678,45 56,04 62,53 1 137,01 172,65 206,23 19,202 14,647 36 799 2 657,66 44,82 49,58 907,60 141,31 167,85 15,728 12,525 30 594 2 868,22 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 714,80 797,28 3 748,29 797,28 3 760,57 797,28 3 756,13 1 053,45 3 229,56 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 610,69 6 442,69 0,00 6 650,23 6 481,23 0,00 6 657,76 6 488,57 0,00 6 649,43 6 480,44 0,00 5 945,47 5 794,37 3. Compensatory aids :  in Spain (Pta) 3 663,71 3 699,13 3 712,86 3 708,90 3 182,73 4. Special aid :  in Portugal (Esc) 6 442,69 6 481,23 6 488,57 6 480,44 5 794,37 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than die country of production (value of 1 ECU) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 DM 2,079300 2,075880 2,072450 2,069600 2,069600 2,061010 Fl 2,345910 2,342410 2,339610 2,336540 2,336540 2,325840 Bfrs/Lfrs 43,547400 43,545400 43,540100 43,526699 43,526699 43,475600 FF 7,041490 7,043470 7,044700 7,045330 7,045330 7,049410 Dkr 8,091370 8,093980 8,096580 8,098460 8,098460 8,107870 £Irl 0,779711 0,779740 0,780117 0,780286 0,780286 0,780874 £ 0,654680 0,656194 0,657541 0,658794 0,658794 0,663081 Lit 1 524,91 1 529,87 1 535,49 1 540,85 1 540,85 1 556,23 Dr 177,53500 179,43000 181,08000 182,57800 182,57800 , 186,99100 Esc 172,28700 173,04200 173,86300 174,56000 174,56000 176,79700 Pta 129,16800 129,58400 130,03000 130,42600 130,42600 131,77400